NOTICE January 7, 2010 THE PURPOSE OF THIS POWER OF ATTORNEY IS TO GIVE THE PERSON YOU DESIGNATE (YOUR “AGENT”) BROAD POWERS TO ACT ON YOUR BEHALF AND TO PERFORM ANY AND ALL ACTS THE AGENT DEEMS NECESSARY TO ENABLE THE UNDERSIGNED PERSONS TO COMPLY WITH THE APPLICABLE LAWS OF THE UNITED STATES WITHOUT ADVANCE NOTICE TO YOU OR APPROVAL BY YOU. THIS POWER OF ATTORNEY DOES NOT IMPOSE A DUTY ON YOUR AGENT TO EXERCISE GRANTED POWERS, BUT WHEN POWERS ARE EXERCISED, YOUR AGENT MUST USE DUE CARE TO ACT FOR YOUR BENEFIT AND IN ACCORDANCE WITH THIS POWER OF ATTORNEY. YOUR AGENT MAY EXERCISE THE POWERS GIVEN HERE THROUGHOUT YOUR LIFETIME, EVEN AFTER YOU BECOME INCAPACITATED, UNLESS YOU EXPRESSLY LIMIT THE DURATION OF THESE POWERS OR YOU REVOKE THESE POWERS OR A COURT ACTING ON YOUR BEHALF TERMINATES YOUR AGENT’S AUTHORITY. YOUR AGENT MUST KEEP YOUR FUNDS SEPARATE FROM YOUR AGENT’S FUNDS. A COURT CAN TAKE AWAY THE POWERS OF YOUR AGENT IF IT FINDS YOUR AGENT IS NOT ACTING PROPERLY. THE POWERS AND DUTIES OF AN AGENT UNDER A POWER OF ATTORNEY ARE EXPLAINED MORE FULLY IN 20 PA.C.S. CH. 56. IF THERE IS ANYTHING ABOUT THIS FORM THAT YOU DO NOT UNDERSTAND, YOU SHOULD ASK A LAWYER OF YOUR OWN CHOOSING TO EXPLAIN IT TO YOU. ON THE DATE INDICATED IN THE NOTICE ABOVE, I HAVE READ OR HAD EXPLAINED TO ME THIS NOTICE AND I UNDERSTAND ITS CONTENTS. The Vanguard Group, Inc. By_/s/ F. William McNabbIII Name: F. William McNabb III Title: Chairman, President, and Chief Executive Officer Vanguard Fiduciary Trust Company By_/s/ F. William McNabbIII Name: F. William McNabb III Title: Chairman, President, and Chief Executive Officer Vanguard Wellington Fund Vanguard Windsor Funds Vanguard World Fund Vanguard Explorer Fund Vanguard Morgan Growth Fund Vanguard Wellesley Income Fund Vanguard Fixed Income Securities Funds Vanguard Money Market Reserves Vanguard Index Funds Vanguard Municipal Bond Funds Vanguard Trustees’ Equity Fund Vanguard Specialized Funds Vanguard Chester Funds Vanguard Florida Tax-Free Funds Vanguard California Tax-Free Funds Vanguard Massachusetts Tax-Exempt Funds Vanguard Valley Forge Funds Vanguard CMT Funds Vanguard Montgomery Funds Vanguard New York Tax-Free Funds Vanguard Pennsylvania Tax-Free Funds Vanguard New Jersey Tax-Free Funds Vanguard Ohio Tax-Free Funds Vanguard Convertible Securities Fund Vanguard Quantitative Funds Vanguard Fenway Funds Vanguard Malvern Funds Vanguard International Equity Index Funds Vanguard Variable Insurance Funds Vanguard STAR Funds Vanguard Whitehall Funds Vanguard Tax-Managed Funds Vanguard Scottsdale Funds Vanguard Horizon Funds Vanguard Institutional Index Funds Vanguard Admiral Funds Vanguard Bond Index Funds By_/s/ F. William McNabbIII Name: F. William McNabb III Title: Chairman, President, and Chief Executive Officer POWER OF ATTORNEY Each of the undersigned persons (as such term is defined in the Securities Act of 1933, as amended) whose signatures appear below (each, a “Principal”) hereby constitutes and appoints Glenn Booraem as its agent with authority to execute in the name of and on behalf of such Principal any and all documents, certificates, instruments, statements, other filings, and amendments to the foregoing (collectively, “Documents”) determined by such Principal to be necessary or appropriate to comply with ownership or control-person reporting requirements imposed by any United States or non-United States governmental or regulatory authority, including without limitation Forms 3, 4, 5, 13D, 13F, and 13G and any amendments to any of the foregoing as may be required to be filed with the Securities and Exchange Commission, and delivering, furnishing, or filing any such Documents with the appropriate governmental, regulatory authority, or other person, and granting to such agent full power and authority to do and perform each and every act requisite and necessary to be done in connection therewith, as fully as each undersigned Principal might or could do itself or in person, hereby ratifying and confirming all that such agent may lawfully do or cause to be done by virtue hereof: Each Principal hereby revokes all powers of attorney which it may have heretofore granted regarding the subject matter hereof. The undersigned person has executed this Power of Attorney in the capacity and on the date indicated above. The Vanguard Group, Inc. By_/s/ F. William McNabbIII Name: F. William McNabb III Title: Chairman, President, and Chief Executive Officer Vanguard Fiduciary Trust Company By_/s/ F. William McNabbIII Name: F. William McNabb III Title: Chairman, President, and Chief Executive Officer Vanguard Wellington Fund Vanguard Windsor Funds Vanguard World Fund Vanguard Explorer Fund Vanguard Morgan Growth Fund Vanguard Wellesley Income Fund Vanguard Fixed Income Securities Funds Vanguard Money Market Reserves Vanguard Index Funds Vanguard Municipal Bond Funds Vanguard Trustees’ Equity Fund Vanguard Specialized Funds Vanguard Chester Funds Vanguard Florida Tax-Free Funds Vanguard California Tax-Free Funds Vanguard Massachusetts Tax-Exempt Funds Vanguard Valley Forge Funds Vanguard CMT Funds Vanguard Montgomery Funds Vanguard New York Tax-Free Funds Vanguard Pennsylvania Tax-Free Funds Vanguard New Jersey Tax-Free Funds Vanguard Ohio Tax-Free Funds Vanguard Convertible Securities Fund Vanguard Quantitative Funds Vanguard Fenway Funds Vanguard Malvern Funds Vanguard International Equity Index Funds Vanguard Variable Insurance Funds Vanguard STAR Funds Vanguard Whitehall Funds Vanguard Tax-Managed Funds Vanguard Scottsdale Funds Vanguard Horizon Funds Vanguard Institutional Index Funds Vanguard Admiral Funds Vanguard Bond Index Funds By_/s/ F. William McNabb III Name: F. William McNabb III Title: Chairman, President, and Chief Executive Officer ACKNOWLEDGMENT I, Glenn Booraem, have read the attached power of attorney and am the person identified as the agent for the Principals. I hereby acknowledge that in the absence of a specific provision to the contrary in the power of attorney or in 20 Pa.C.S. when I act as agent: I shall exercise the powers for the benefit of the Principals. I shall keep the assets of the Principals separate from my assets. I shall exercise reasonable caution and prudence. I shall keep a full and accurate record of all actions, receipts, and disbursements on behalf of the Principals. Date: January 7, 2010 By /s/Glenn Booraem Glenn Booraem
